               Case 2:19-cv-03054-JHS Document 8 Filed 09/27/19 Page 1 of 2



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :   Civil Action No. 2:19-cv-03054-JHS
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
108.36.94.181,                                                   :
                                                                 :
                                      Defendant.                 :
                                                                 :
-----------------------------------------------------------------X

                       PLAINTIFF’S MOTION FOR EXPEDITED HEARING

          Plaintiff, Malibu Media, LLC respectfully requests an expedited hearing on its Motion for

 Leave to Serve Third Party Subpoena Prior to a Rule 26(f) Conference (the “Motion”), filed July

 31, 2019 [CM/ECF 6], and states:

          1.       This is a copyright infringement case against a John Doe Defendant known to

 Plaintiff only by an IP address.

          2.       Defendant’s Internet Service Provider (the “ISP”), can correlate Defendant’s IP

 address to a subscriber.

          3.       Plaintiff has filed its Motion and Memorandum of Law in Support thereof, but the

 issue remains pending before the Court.

          4.       Pursuant to Fed. R. Civ. P. Rule 4(m), Plaintiff is required to effectuate service no

 later than October 10, 2019. Without the Defendant’s identifying information, Plaintiff will be

 unable to comply with the service deadline and will therefore be requesting an extension.

          5.       Without permission to serve the subpoena on the ISP, Plaintiff cannot learn the




                                                          1
            Case 2:19-cv-03054-JHS Document 8 Filed 09/27/19 Page 2 of 2



Defendant’s identity and is therefore unable to proceed with its case.

       6.       Plaintiff’s Motion is unopposed because Defendant remains unknown and has not

made an appearance in the case. Plaintiff anticipates that the hearing will take no longer than

one (1) hour.

       WHEREFORE, Plaintiff respectfully requests that this Court schedule an expedited

hearing on Plaintiff’s Motion for Leave, as the Court’s schedule may permit.

       Dated: September 27, 2019

                                                     Respectfully submitted,

                                                     FIORE & BARBER, LLC

                                              By:    /s/ Christopher P. Fiore
                                                     Christopher P. Fiore, Esquire
                                                     418 Main Street, Suite 100
                                                     Harleysville, PA 19438
                                                     Tel: (215) 256-0205
                                                     Fax: (215) 256-9205
                                                     Email: cfiore@fiorebarber.com
                                                     PA Attorney ID: 83018
                                                     ATTORNEYS FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.

                                                             By: /s/ Christopher P. Fiore




                                                 2
